                                                                                                Debra L. Wabnik
                                                                                                               Partner

                                                                                                  Direct 516.812.4504
                                                                                                dwabnik@stcwlaw.com

                                                                                                        Also Admitted NJ


401 Franklin Avenue, Suite 300, Garden City, NY 11530                                                   stcwlaw.com
T 516.812.4500| F 516.812.4600

331 Newman Springs Road, Building 1, 4th Floor, Suite 143, Red Bank, NJ 07701| T 732.784.1586
1111 Summer Street, 5th Floor, Stamford, CT 06905| T 203.967.4000




                                                                   September 6, 2019
Via ECF
Honorable Sandra Feuerstein
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

         Re:       Weitzman v. Long Beach City School District, et al.
                   Civil Action No.: 16-cv-3544

Dear Judge Feuerstein:

       We represent Plaintiff in the above matter. We are in receipt of attorney Gerard Misk’s September
3, 2019 letter responding to our application for an extension of the deadline to reopen this matter. Our
request was limited to this action only, and we are not seeking a stay of discovery in any action brought
by Mr. Misk’s office. Mr. Misk took no position with respect to Plaintiff’s request to extend the deadline
to reopen this case, and neither did counsel for defendants in this case. Accordingly, it is respectfully
requested that Plaintiff’s request for an extension of the deadline to reopen this matter for at least six
months to February 20, 2020 be granted.

         Thank you for your courtesies.

                                                                   Respectfully submitted,

                                                                   /s/ Debra L. Wabnik

                                                                   Debra L. Wabnik (dw-0944)

DLW/am

cc:      Gerald S. Smith, Esq.
         Lewis Silverman, Esq.
         Silverman & Associates
         Via ECF_____________
